DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “a second magnetic field magnitude.”  It is unclear if this is the same second magnetic field magnitude from parent claim 12 line 17 or a different second magnetic field magnitude.  The claim language should be clarified to either refer to the previously defined second magnetic field magnitude of parent claim 12 or change to reflect that it is a new magnetic field magnitude. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg et al. [US 2007/0133156] in view of Rothbaum et al. [US 2011/0252607].
Claim 12, Ligtenberg et al. discloses a  system for supporting a computing device [10; figure 2A], the system comprising: a computing device [10], the computing device [10] including: an interface surface [156], and at least one attachment feature [160] positioned on the interface surface [156], the at least one attachment feature [160] including a first magnetic field polarized in a plane of the interface surface [created by magnets 162/164, figures 5A and 5B or created by magnets 202/204, figures 6A and 6B], the first magnetic field having a first magnetic field magnitude [not disclosed by but the magnetic field inherently has a magnitude] and a removable support device [14] configured to support the computing device, the removable support device including: a complementary interface surface [158]; and at least one complementary attachment feature [170] positioned on the complementary interface surface [158], the complementary attachment feature [170] including a second magnetic field being polarized in a plane of the complementary interface surface [created by magnets 172/174, figures 5A and 5B or created by magnets 212/214, figures 6A and 6B] such that the attachment feature and complementary attachment feature apply a torque between the computing device and support device to orient the computing device and support device to a predetermined orientation [figure 5A or figure 6AB; paragraph 0049], the second magnetic field having a second magnetic field magnitude [not disclosed by but the magnetic field inherently has a magnitude] when the computing device and the removable support device abut.

Rothbaum et al. teaches a magnetic attachment system to attach magnetically attach a strap [3104] to a case [3102] comprising a case magnet array [3106, 3108] and a strap magnet array [3110, 3112], wherein a magnet in the arrays can have a magnetic strength three to ten times stronger than the other magnets [paragraph 0398] when the two components abut to prevent accidental separation of the articles [paragraph 0399].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second magnetic fields by changing the strength of the magnets of Ligtenberg et al. so that that the first magnetic field magnitude is at least twice as different from the second magnitude when the computing device and the removable support device abut as taught by Rothbaum et al. in order to facilitate attaching the two components in a self-aligning and self-centering in a desired orientation and further increase the separation force required to prevent accidental separation of the components [Rothbaum et al. paragraph 0399].
Claim 13, Ligtenberg et al. as modified discloses the system of claim 12, wherein Ligtenberg et al. discloses the one or more attachment features [160 and/or 170] are one or more magnets [created by magnets 162/164, 172/174, figures 5A and 5B or created by magnets 202/204, 212/214, figures 6A and 6B]. 
	Claim 14, Ligtenberg et al. as modified discloses the system of claim 13, wherein Ligtenberg et al. discloses that the one or more magnets vary in orientation with respect to each other [figure 5A and 6A].

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. [US 2016/0111815] in view of Rothbaum et al. [US 2011/0252607].
	 Claim 19, Szeto et al. discloses a method of supporting a computing device [10], the method comprising: positioning an interface surface of the computing device adjacent a complementary interface surface [16] of a support device [12]; supporting the computing device [10] with an attractive force between the computing device [10] and the support device [12; figure 3B], the attractive force being sufficient to hold the computing device [10] relative to the support device [12] without the interface surface and complementary interface surface translating relative to one another [figure 3B]; and orienting the computing device [10] relative to the support device [12] with a torque from magnetic forces of a first magnet positioned in the interface surface and a second magnet positioned in the complementary interface surface [paragraph 0085] when the computing device and the removable support device abut.
Szeto et al. fails to teach that the first magnetic field magnitude is at least twice as different from the second magnitude when the computing device and the removable support device abut. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second magnetic fields by changing the strength of the magnets of Szeto et al. so that that the first magnetic field magnitude is at least twice as different from the second magnitude when the computing device and the removable support device abut as taught by Rothbaum et al. in order to facilitate attaching the two components in a self-aligning and self-centering in a desired orientation and further increase the separation force required to prevent accidental separation of the components [Rothbaum et al. paragraph 0399].
Claim 20, Szeto et al. as modified discloses the method of claim 19, wherein Szeto et al. discloses that orienting the computing device [10] relative to the support device [12] facilitates data communication between the computing device and support device [via electrical terminals 108; paragraph 0071].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg et al. [US 2007/0133156] in view of Rothbaum et al. [US 2011/0252607], as applied to claim 1 above, and further in view of DiFonzo et al. [US 2010/0087071].

DiFonzo et al. teaches a magnetic connector comprising a first part [60] with a magnet attachment feature [170] and a second part [112] with a another magnet attachment feature [130] wherein an outer surface of one or more of the plurality of attachment features is flush with the interface surface [figure 3].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to located the magnet attachment feature of Ligtenberg et al. as modified so that an outer surface of one or more of the plurality of attachment features is flush with the interface surface as taught by DiFonzo et al.in order to increase the magnetic field strength applied across the interface surface.
 
Allowable Subject Matter
Claims 24and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-2, 4-7 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach nor suggest in the claimed combination a computing device comprising: an interface surface having a base plane; and one or more attachment features including a plurality of magnets affixed on the interface surface, the plurality of magnets being polarized in a magnetic plane of the interface surface, wherein .



Response to Arguments
Applicant’s arguments, filed 02/12/2021, with respect to the rejection(s) of amended claim(s) 12-14, 19 and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rothbaum et al. [US 2011/0252607].  As described above Rothbaum et al. teaches using a magnet 3 to 10 times larger than the corresponding latching magnet in order to increase the separation force required preventing accidental separation of the components [paragraph 0039].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/BERNARD ROJAS/Primary Examiner, Art Unit 2837